J-A07030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CINNAMON PURVIS-GILLIAM               :
                                       :
                   Appellant           :   No. 416 EDA 2021

             Appeal from the Order Entered January 25, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0006807-2018,
                        CP-51-CR-0006808-2018

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 CINNAMON PURVIS-GILLIAM               :
                                       :
                   Appellant           :   No. 417 EDA 2021

             Appeal from the Order Entered January 25, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0006807-2018,
                        CP-51-CR-0006808-2018


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED JULY 11, 2022

     Cinnamon Purvis-Gilliam appeals from the judgment of sentence

entered following her convictions for two counts of simple assault and one
J-A07030-22



count of attempted strangulation.1 Purvis-Gilliam contends the trial court was

biased against her. We affirm.

        Because the disposition of this appeal turns on its procedural history,

we will not delve deeply into the facts. Following an incident involving two

victims – Purvis-Gilliam’s husband, from whom she was separated, and his

girlfriend – Purvis-Gilliam was arrested and charged. She proceeded to a

bench trial in September 2019, and the trial court found Purvis-Gilliam guilty

of the above-referenced offenses at separate dockets for each victim. See

Docket 6807-2018, Docket 6808-2018. The trial court sentenced her to an

aggregate term of six to 12 months’ incarceration followed by a consecutive

term of two years reporting probation, on September 11, 2020. Immediately

after imposing sentence, the court stated the time in which Purvis-Gilliam

could file a post-sentence motion or an appeal as follows: “Now, you have ten

days to file a post-sentence motion with the [c]ourt. You have 30 days to file

an appeal to a higher court.” N.T., Sentencing Hearing, 9/11/20, at 51.

        Purvis-Gilliam filed a post-sentence motion 11 days after sentencing, on

Tuesday,      September       22,     2020.    See   Post-Sentence   Motion   for

Reconsideration, filed 9/22/20. The motion was timestamped 12:00:59 AM.

Six days later – i.e., less than 30 days after sentencing – the court noted at a

bail hearing that Purvis-Gilliam’s post-sentence motion was pending. It said

that once it decided the post-sentence motion, Purvis-Gilliam would have to

____________________________________________


1   18 Pa.C.S.A. §§ 2701(a), 901(a), and 2718(a)(1), respectively.

                                           -2-
J-A07030-22



file a “timely” appeal or her appellate rights would be “extinguished.” The

court did not comment on the timeliness of the post-sentence motion or

explain the effect of an untimely post-sentence motion on the appeal deadline.

       There's a motion for reconsideration that I still have to review, but
       if a bail -- if an appeal is not filed in a timely manner, after the
       motion for reconsideration is either heard or denied, then bail will
       be revoked at the time that the appellate rights will be
       extinguished by not filing.

N.T., 9/28/20, at 5.

       The trial court entered an order that denied the post-sentence motion

by operation of law on January 25, 2021. Even though the motion listed both

docket numbers, the order only listed docket number 6807-2018. See Order,

filed 1/25/21.2 Purvis-Gilliam filed the instant appeal on February 18, 2021.

Purvis-Gilliam asserts the following issue: “Did the court below violate [Purvis-

Gilliam’s] right to a fair trial by demonstrating bias against [Purvis-Gilliam]?”

Purvis-Gilliam’s Br. at 7.


____________________________________________


2 The clerk of court only entered an order at one docket entry, 6807-2018,
though the post-sentence motion listed both dockets. Due to this omission,
“we shall regard as done that which ought to have been done,” specifically
that the clerk would have entered an order denying the post-sentence motion
by operation of law at both dockets. See Commonwealth v. Carter, 122
A.3d 388, 391 (Pa.Super. 2015) (regarding as done that which ought to have
been done where clerk of courts failed to note service of order denying post-
sentence motion by operation on law in violation of Pa.R.Crim.P. 114(C)(2));
Commonwealth v. Howard, 659 A.2d 1018, 1021 n.12 (Pa.Super. 1995)
(reaching merits of claim and holding that “we shall regard as done that which
ought to have been done,” where appellant’s post-sentence motion was
denied by operation of law and clerk of courts failed to enter an order and
appellant filed within 30 days of denial).

                                           -3-
J-A07030-22



      Before addressing the merits of Purvis-Gilliam’s appellate claim, we first

address our jurisdiction, which we may do sua sponte. See Commonwealth

v. Burks, 102 A.3d 497, 500 (Pa.Super. 2014). If a defendant files a timely

post-sentence motion, the appeal period does not begin to run until the motion

is decided. Pa.R.Crim.P. 720(A)(2); Pa.R.A.P. 903(a). Except in circumstances

not applicable here, a defendant must file a post-sentence motion within ten

days of imposition of sentence. Pa.R.Crim.P. 720(A)(1). An untimely post-

sentence motion does not, without more, toll the appeal period. See

Commonwealth v. Green, 862 A.2d 613, 618 (Pa.Super. 2004) (en banc).

      Because the deadline for filing an appeal is jurisdictional, we lack

authority to extend the deadline. See Commonwealth v. Patterson, 940

A.2d 493, 498 (Pa.Super. 2007). However, where the failure to file a timely

appeal arises from a “breakdown” in court processes, we may entertain an

untimely appeal. Instances in which we have found a such a ”breakdown”

include cases where the trial court has either failed to advise the appellant of

post-sentence and appellate rights or given incorrect advice. Id. at 498.

      Purvis-Gilliam’s post-sentence motion was untimely, albeit by one

minute. It therefore did not toll the running of the appeal period. She thus had

until October 12, 2020, to file a timely notice of appeal. Pa.R.A.P. 903(a)

(providing that a notice of appeal from an order shall be filed within 30 days);

1 Pa.C.S.A. § 1908 (whenever the last day of the appeal period falls on a

weekend or on any legal holiday, such day shall be omitted from the




                                     -4-
J-A07030-22



computation of time). She did not file the instant appeal until February 18,

2021.

        This Court issued a rule to show cause directing Purvis-Gilliam to explain

why we should not quash this appeal. She replied that this is an instance of a

“breakdown” in the judicial system. See Petitioner’s Response to Rule to Show

Cause, filed 7/29/21, at ¶¶ 9-11. Her counsel states that he relied on the

court’s statement at the hearing on the motion for bail. He maintains he was

directed by the trial court to file an appeal after the post-sentence motion was

denied. Id. at ¶¶ 6, 7 (citing N.T., Motions Hearing at 5).

        We agree that there was a “breakdown” in judicial processes sufficient

to permit us to entertain this appeal. At the bail hearing – within 30 days of

sentencing – the trial court said that once it had ruled on Purvis-Gilliam’s post-

sentence motion, she would need to file a “timely” appeal. It did not note that

an untimely post-sentence motion, such as Purvis-Gilliam’s, would not toll the

time to appeal. It also did not note that the post-sentence motion she filed

was in fact late. It instead said that it would rule on her motion and then she

could timely appeal. The court entered an order denying the motion on

January 25, 2021, three months after Purvis-Gilliam’s actual time to appeal

had expired. The combined circumstances here – defense counsel’s filing the

post-sentence motion one minute late, such that he believed the motion was

timely; the judge’s incomplete explanation at sentencing; and the court’s

subsequent misleading statement at the bail hearing, which was during the

appeal period – constitute a “breakdown” under this Court’s precedents

                                       -5-
J-A07030-22



sufficient to allow us to entertain this appeal. See Patterson, 940 A.2d at

499-500.

      We now turn to the issue Purvis-Gilliam presents before this Court. She

maintains that the trial court demonstrated impermissible bias. Purvis-

Gilliam’s Br. at 20. She draws a contrast between the manner in which the

court spoke to the victims during their testimony and its dealings with her and

her counsel. Purvis-Gilliam concedes that she did not raise this claim before

the trial court but argues that this Court should not find waiver because she

contends such may be raised for the first time on appeal. Id. at 15 (citing

Commonwealth v. Hammer, 494 A.2d 1054 (Pa. 1985)).

      Purvis-Gilliam has waived review of her appellate issue. A claim of

judicial bias or impartiality must be raised by an objection “at the earliest

possible moment, or that party will suffer the consequence of being time

barred.” Commonwealth v. Stafford, 749 A.2d 489, 501 (Pa.Super. 2000)

(citation omitted). As she acknowledges, she raises this issue for the first time

on appeal, in violation of Rule 302 of Appellate Procedure. Pa.R.A.P. 302(a).

      Hammer affords her no safe harbor. Certainly, our Supreme Court in

Hammer overlooked counsel’s failure to object to the trial judge’s questioning

of   witnesses.   However,    Hammer      has   since   been   overruled.   See

Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002); Commonwealth v.

Colon, 31 A.3d 309, 316-317 (Pa.Super. 2011).

      Judgment of sentence affirmed.




                                      -6-
J-A07030-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/11/2022




                          -7-